Citation Nr: 9907344	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  99 00 048	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.  

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on August 13, 1996.  

The RO notified both the veteran and his attorney by a letter 
on December 22, 1998, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney. 


FINDINGS OF FACT

1.  An initial Board decision on May 9, 1996, denied 
entitlement to an increased rating for PTSD from 50 percent 
disabling. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, J. J. W., was retained in August 1996, or 
within one year after the May 9, 1996 Board decision.  

4.  The fee agreement signed by the parties in September 1997 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits; it also provides that any prior award of 
attorney's fees for representation before the Court under the 
Equal Access to Justice Act shall not be deducted from the 20 
% contingency fee for representation before the VA.  


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
J. J. W. and the veteran as to VA representation have not 
been met.  38 U.S.C.A. § 5904(d)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20. 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

On May 9, 1996, the Board denied the veteran's claim for 
entitlement to an increased rating for PTSD from 50 percent 
disabling.  The notice of disagreement which preceded the 
Board decision with respect to the increased rating issue 
involved was received by the RO after November 18, 1988.  The 
claimant, J. J. W., was retained in August 1996, or within 
one year after the May 1996 Board decision.  Therefore, the 
three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).  

However, before VA can withhold a fee from the veteran's 
past-due benefits, it must also be determined whether there 
is a valid fee agreement between the veteran and the attorney 
J. J. W.

The law specifies that the total fee payable in an attorney-
fee agreement to an attorney may not exceed 20 percent of the 
total amount of any past-due benefits awarded in the 
veteran's claim.  38 U.S.C.A. § 5904(d) (1) (West 1991 & 
Supp. 1998). 

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by the VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board following a prior denial of such benefits by the Board.  
Such an agreement will be honored by the VA only if the 
following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  38 C.F.R. § 20.609 (h) (1998).

In September 1997, the veteran and the attorney J. J. W. 
executed a document entitled "Attorney-Client Contingency 
Fee Agreement".  The document states that "Client agrees to 
pay a fee equal to twenty percent (20%)of the total amount of 
any past-due benefits awarded by the Dept. of Veterans 
Affairs on the basis of Client's claim."  The document goes 
on to say that "Since this Contract provides for legal 
services to be rendered before the Department of Veterans 
Affairs only, the parties agree that any prior award of 
attorney's fees for representation before the Court under the 
Equal Access to Justice Act (EAJA) shall not (emphasis not 
added) be deducted from the 20 % contingency fee for 
representation before the Department of Veterans Affairs."

The fee agreement between the veteran and the attorney, J. J. 
W., allows for a total fee payable in excess of 20 percent of 
the total amount of past-due benefits awarded, since it 
states that any prior award of attorney fees for 
representation before the Court under EAJA shall not be 
deducted from the 20 percent contingency fee.  Therefore, the 
fee agreement can not be recognized by the Board as valid for 
VA purposes under 38 U.S.C.A. § 5904 (d)(1) and 38 C.F.R. 
§ 20.609 (h).  Without a valid fee agreement recognized by 
the VA, attorney fees can not be paid from past-due benefits 
awarded to the veteran.  


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.
  



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS.  Under 38 U.S.C.A. § 5904(c)(2) 
(West 1991), a finding or order of the Board of Veterans' 
Appeals upon review of an agent's or attorney's fee agreement 
may be reviewed by the United States Court of Veterans 
Appeals under 38 U.S.C.A. § 7263(d) (West 1991).  Under 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1998), a final decision 
of the Board of Veterans' Appeals may be appealed to the 
United States Court of Veterans Appeals by a person adversely 
affected by the decision within 120 days from the date of 
mailing of notice of the decision.  The date which appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision which you have received is your 
notice of the action taken by the Board of Veterans' Appeals.

